Order entered March 19, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00834-CV

            LIZA WILDMAN, INDIVIDUALLY AND AS
     TRUSTEE OF THE SPRINGMAN-WILDMAN TRUST, Appellant

                                       V.

            ANNETTE PATRIZI AND ERIC PATRIZI, Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02529-2018

                                    ORDER

      Before the Court is appellant’s March 18, 2021 third motion for an extension

of time to file her brief on the merits. We GRANT the motion and extend the time

to March 23, 2021. We caution appellant that a further extension request will be

strongly disfavored.


                                            /s/   CRAIG SMITH
                                                  JUSTICE